the doctrine of law of the case, Hall v. State, 91 Nev. 314, 315-16, 535 P.2d
797, 798-99 (1975), and the district court did not err in denying this claim.
Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                      /                             J.
                                    Hardesty




cc: Hon. Linda Marie Bell, District Judge
     Kenwon Montgomery
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                      2